Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Election/Restrictions
Applicant's election with traverse of Invention I, and species A, claims 1-3, and 6-10, in the reply filed on 02/03/2012 is acknowledged.  The traversal is on the ground(s) that the restriction requirement is not proper, because according to the applicant that there is no serious burden on the examiner if the restriction were not required.
This is not found persuasive because the following:
MPEP 808 cites the reasons for insisting upon a restriction requirement.  The examiner not only showed separate classification but also showed the reasoning why said groups were restrictable (i.e, combination/subcombination).  Claim 1 through claim 12 are drawn to a combination that does not require the particulars of the subcombinationas as claimed for patentability.  Claim 13 is drawn to a subcombination that has separate utility such as using vehicle camera system installed in a vehicle for the purpose of determining a level of attentiveness of a driver based on the image captured by a sensor, and further triggering an alert system on the vehicle in response to the determined level of attentiveness.  Each group of claims is shown to be independent from other.  The examiner has realized a burden exists when more than one invention is claimed and requires numerous class/subclass searches.
The applicant elected Species A for examination with traverse.  The applicant argued that there is no serious burden on the Examiner to examine the elected Species A and the non-elected Species B.  The arguments are not persuasive because the 
The requirement is still deemed proper and is therefore made FINAL.  An action on claims 1-3, and 6-10 follows:
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claimed limitations are: camera module, sensor module, and control unit.
Because this/these claimed limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-3, and 6-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Park (KR 20160067499 A) and in view of Zhao et al. (herein after “Zhao”) (US 2018/0060674 A1).
Regarding claim 1, Park describes an advanced emergency braking system, which is shown in figure 1 and further illustrated in the “Brief Description of the Drawings,” the system includes a weather information acquisition module (110) that is configured to capture a forward image of the forward direction and generate weather information corresponding to the weather state and transmitting the generated weather information to the control unit (130); a vehicle information acquisition module (120) that includes a radar sensor (122) that measures the speed and the separation distance of the front vehicle and a camera sensor (114); and a control unit module (130) that includes a state determination unit (132) and a collision determining unit (134), wherein the state determination unit (132) determines the weather condition based on the weather information transmitted from the weather information acquisition module (110), and the collision determining unit (134) determines whether the vehicle collides with preceding vehicle based on the speed and the distance of the preceding vehicle, and that the control unit module (130) controls the braking control unit (136) based on the weather information and the vehicle information.
Park is not teaching or suggesting the features of “wherein the collision determines changes weight for the image information or weight for the object sensing information on the basis of the weather conditions.”
Zhao discloses a typical braking control system, in which the controller (32) controls an advanced driver assistance system (e.g, cruise control system, automated 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Park’s advanced emergency braking system by substituting the teaching as taught by Zhao for the advantage of providing the vehicle driver or the vehicle operator of the wetness on the path of travel or enabling/disabling vehicle operations accordingly.
Regarding claims 2, and 9, Zhao teaches “increasing the weight for the object sensing information when it is determined that the weather condition corresponds to one of rainfall, heavy snowfall, and fog” (paragraphs 0032, 0033).
Regarding claim 3, and 10, Zhao further teaches that the processor (30) processes the images captured by the image capture devices (20) to determine whether water is present on the surface of the path of travel based on various water detection technique (paragraph 0018), and determining the weight for the image information (e.g, water depth level) and the weight for the object sensing information (e.g, vehicle speed level) on the basis of the amount of rainfall (e.g, light, medium, heavy) (paragraphs 0032 and 0033).

Park is not teaching or suggesting the features of “wherein the collision determines changes weight for the image information or weight for the object sensing information on the basis of the weather conditions.”
Zhao discloses a typical braking control system, in which the controller (32) controls an advanced driver assistance system (e.g, cruise control system, automated 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Park’s advanced emergency braking system by substituting the teaching as taught by Zhao for the advantage of providing the vehicle driver or the vehicle operator of the wetness on the path of travel or enabling/disabling vehicle operations accordingly.
Regarding claim 7, Park describes an advanced emergency braking system, which is shown in figure 1 and further illustrated in the “Brief Description of the Drawings,” the system includes a weather information acquisition module (110) that is configured to capture a forward image of the forward direction and generate weather information corresponding to the weather state and transmitting the generated weather information to the control unit (130); control unit module (130) that includes a state determination unit (132) and a collision determining unit (134), wherein the state determination unit (132) determines the weather condition based on the weather information transmitted from the weather information acquisition module (110), and the collision determining unit (134) determines whether the vehicle collides with preceding 
Park is not teaching or suggesting the features of “wherein the collision determines changes weight for the image information or weight for the object sensing information on the basis of the weather conditions.”
Zhao discloses a typical braking control system, in which the controller (32) controls an advanced driver assistance system (e.g, cruise control system, automated emergency braking system, etc.) (paragraph 0023), wherein the controller (32) automatically adjusts its system functionality to accommodate the surface wetness (paragraph 0024).  Zhao describes a technique for determining a weight factor water depth levels (D) and the vehicle speed level (V) based on the weather conditions (paragraphs 0036-0040).  For instance, the technique T1 (90%) works best as the water shallow and speed is low; the technique T2 (85%) works best as the water depth increases and speed increases; the technique T3 (40%) and T4 (40%) work best as the water depth is deep and speed increases to high.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Park’s advanced emergency braking system by substituting the teaching as taught by Zhao for the advantage of providing the vehicle driver or the vehicle operator of the wetness on the path of travel or enabling/disabling vehicle operations accordingly.
Regarding claim 8, Park describes an advanced emergency braking system/method, which is shown in figure 1 and further illustrated in the “Brief 
Park is not teaching or suggesting the features of “wherein the collision determines changes weight for the image information or weight for the object sensing information on the basis of the weather conditions.”
Zhao discloses a typical braking control system, in which the controller (32) controls an advanced driver assistance system (e.g, cruise control system, automated emergency braking system, etc.) (paragraph 0023), wherein the controller (32) automatically adjusts its system functionality to accommodate the surface wetness (paragraph 0024).  Zhao describes a technique for determining a weight factor water depth levels (D) and the vehicle speed level (V) based on the weather conditions (paragraphs 0036-0040).  For instance, the technique T1 (90%) works best as the water 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Park’s advanced emergency braking system by substituting the teaching as taught by Zhao for the advantage of providing the vehicle driver or the vehicle operator of the wetness on the path of travel or enabling/disabling vehicle operations accordingly.
	Examiner’s Comments regarding the References cited in PTO-892
The US patent No. US 10,392,013 B2 (Hakki reference) is directed to a vehicular collision detection and avoidance system/method for detecting and avoidance a collision.  The system includes a speed sensor for measuring speed of the vehicle, a   roadway condition sensor for sensing a type of roadway and/or moisture on the roadway.  In Hakki, if the road is wet, then a greater stopping distance for the trailing is calculated based upon the wet surface of the road.  Also, in Hakki, the collision is detected when the rate of change of the size of the rear safety zone exceeds a predetermined value.
The US patent No. US 9,718,405 B1 (Englander reference) is directed to a collision avoidance and/or pedestrian detection system, including “at least two exterior sensing devices each comprises an image sensor and enclosed in an exterior camera assembly configured to be mounted to the exterior surface of the vehicle; at least one interior sensing device comprising an image and image sensor and configured to be 
		Conclusions
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan C To whose telephone number is (571) 272-6985.  The examiner can normally be reached on from 6:00AM to 2:30PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jelani Smith, can be reached on (571) 270-3969.
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN C TO/Primary Examiner, Art Unit 3662